DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8 and 11-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1, 7, 14 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a closed loop controlled plant system, a  method of controlling a plant in closed loop or a non-transitory computer readable medium, wherein the closed loop controlled plant system, the method of controlling a plant in closed loop or the non-transitory computer readable medium comprises  a monitor arranged to compare a value of the error signal produced by the controller to a threshold value, wherein 
the monitor comprises a timer arranged to measure a period in which the value of the error signal exceeds the threshold value and to compare the measured period to a predetermined period.
Claims 4-6 are allowed because they depend on claim 1.
Claims 8 and 11-13 are allowed because they depend on claim 7.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 10,579,023 B2 to Salsbury et al. discloses a plant including an equipment that operate to affect a variable state or condition of the plant in response to a control signal. A feedback controller monitors a process variable received via a feedback signal from the plant and uses an error signal representing a setpoint error between the process variable and a setpoint to generate the control signal for the plant. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846